DETAILED ACTION
This is in response to application filed on August 18th, 2021 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (product claims 1-10) in the reply filed on 7/1/22 is acknowledged.
Claims 11-20 have been cancelled by applicant.
Claims 21-30 have been newly added and are directed to the elected embodiment.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 8/18/21 and 4/11/22 have been considered by the examiner.
Drawings
	Drawings are objected to for the following;
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This is evidenced by [0044] “Traditionally” and referring to 50-50 split of jacket to core strength, which is directed to Fig. 6, as further expounded in [0048] “Fig. 6 depicts….balanced 1:1 (50%-50%) ratio of volume of material in the outer jacket to volume of material in the inner core”; furthermore, [0048] indicates “conventional rope”
Inasmuch as [0019] indicates that Fig.7 is related to Fig. 6, Fig. 7 is also prior art
Furthermore, [0049] recites “conventional rope”
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following:
Lines 3-4 “The rope segment defining the mooring loop includes an inner core is surrounded by” should have “is” removed
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
[0004]  “mooring loop of this type is shown in US Patent No. 9052656”; however, USPN 9052656 is directed to a cleaning/fixing device, and not a mooring loop; examiner notes that USPN 9052656 is not in the IDSes either
[0008] “having a reduce diameter” should read “having a reduced diameter”
[0009] “controlled failure point is comprised of only the outer jacket and at the controlled failure point” is recommended to have a semicolon after “jacket”
[0009] “further provide disposing the mooring loop” needs review whether it should read “disposing of”
[0018] and [0019] is recommended to clarify that Figs. 6 and 7 are of the prior art
[0033] “plurality parallel fibers”: after “plurality” add --of--
[0043] “visual indication tor” should read “visual indication or”
[0053] “the core will start to cinch down and constrict onto the core” should read “the jacket will start to cinch down”
Appropriate correction is required.
Claim Objections
Claim(s) 7, 8, 24, 26, 29, 30 is/are objected to because of the following informalities: 
Claim 7 Line 2 before “ensure” add --to--
Claim 7 Line 3 before “rope” add --the-- for proper antecedent basis
Claim 8 Line 2 before “a yield strength” add --of--
Claim 24 Line 1 after “inner core” delete “is”
Claim 26 Line 5 delete “elongated” and add --elongate--
Claim 26 Line 6 after “other yarns” add --of--
Claim 29 Line 3 before “plurality” add --the-- for proper antecedent basis
Claim 30 Line 2 before “controlled failure point” add --first-- for consistency
Claim 30 Lines 3 and 4 before “force” add --first-- as Claim 30 Line 5 claims “a second force”; a first force should be claimed if there is a limitation directed to a second force
Claim 30 Line 4 before “controlled” add --first-- for consistency
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 30 is/are rejected under U.S.C. 112(b).
The term “force to effectuate the elongation of the outer jacket at the controlled failure point is lower than a second force that would cause the mooring loop to yield and elongate if both the inner core and the outer jacket were continuous” in Claim 30 Lines 4-6 is unclear and therefore renders the claim indefinite.  The recitation is indefinite as it is a comparison of the invention with a non-positively claimed and hypothetical structure.  
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Objections are interpreted as suggested

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton and Burtloft (GB 2265162), herein Walton.
Regarding Claim 1, Walton teaches a mooring loop (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; page 1 "invention provides a long splice connecting two portions of a rope"; page 1 "long splicing…is known….endless rope loop"; Walton teaches the loop which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for mooring) comprising:
an outer jacket (1) and an inner core (3a, 3b) defining a rope (see Fig. 1; page 2 “ferrule 1”; page 2 “strand ends 3a, 3b” indicating an inner core; page 1 "invention provides a long splice connecting two portions of a rope"); and
a first controlled failure point in the rope defined by segmented ends that sever the inner core within the outer jacket (see Fig. 1 gap as the first controlled failure point as defined),

    PNG
    media_image1.png
    277
    833
    media_image1.png
    Greyscale

wherein there is only the outer jacket and there is no inner core in the rope at the first controlled failure point (see Fig. 1, wherein 3a, 3b do not exist at that portion of bore 2 of jacket 1, and there is only jacket 1).
Regarding Claim 4, Walton teaches all the claimed limitations as discussed above in Claim 1.
Walton further teaches a splice connecting first and second ends of the rope to form a continuous loop (wherein the splice is jacket 1 establishing a continuous loop).
Regarding Claim 5, Walton teaches all the claimed limitations as discussed above in Claim 4.
Walton further teaches a position of the first controlled failure point located a distance from the splice (see Fig. 1, wherein a zero distance is still a distance, inasmuch as the failure point is at/within the splice),
wherein the first controlled failure point is located between first and second ends of the mooring loop (see Fig. 1, wherein 3a, 3b represent first/second ends).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 10, 21, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al (USPN 4321854), herein Foote, in view of Dow et al (USPN 8448555), herein Dow.
Regarding Claim 1, Foote teaches a mooring element (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 3; Col. 1 Lines 55-56 "invention is to provide a fishing line"; Foote teaches an element which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for mooring) comprising:
an outer jacket (12, 13) and an inner core (11) defining a rope (see Fig. 3; Col. 2 Lines 26-27 "Fig. 3 illustrates…two braided jackets surround the breakable core"; Col. 2 Line 36 "braided jacket 12"; Col. 3 Line 13 "intermediate jacket 13"; Col. 2 Line 36 "core 11", wherein inner core is 11 except for its center fiber; inasmuch as outer jacket and inner core exist, they define rope); and
a first controlled failure point (14) in the rope defined by segmented ends that sever the inner core within the outer jacket (see Fig. 4; see Fig. 5; Col. 4 Lines 5-6 "jacket at the point of core break necks down 14 and regrips the core"; inasmuch as the rope’s design fails at 14, 14 is a designed/controlled failure point, wherein the failure point has segmented ends of severed inner core within outer jacket),
wherein there is only the outer jacket and there is no inner core in the rope at the first controlled failure point (see Fig. 5, wherein there is no 11 at 14).

Foote does not explicitly teach that the fishing line element is a loop.

Dow teaches that the fishing element is a loop (see Fig. 1 for loop; Col. 1 Lines 16-17 "braided loops are used in…fishing").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foote’s braided fishing line element to be a braided fishing loop as taught by Dow as Dow teaches it is a known shape based on application.  It furthermore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Foote meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for mooring).
Regarding Claim 2, modified Foote teaches all the claimed limitations as discussed above in Claim 1.
Foote at least suggests a ratio of volume of material of the outer jacket to volume of material of the inner core in a range from 1:1 to 8:1 (see Fig. 4 wherein the volume ratio of the outer jacket 12, 13 to the core 11 seems to be in the range).
Nevertheless, even if Fig. 4 was not in the range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foote to add additional layers of jacket such that the recitation is met depending on the desired grip on the core, especially as Foote recites that 13 was added to 12 for additional grip (Col. 3 Lines 11-13).
Regarding Claim 3, modified Foote teaches all the claimed limitations as discussed above in Claim 2.
Foote further teaches then wherein the ratio is 4:1 (as aforementioned, even if Fig. 4 was not of this ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foote to add additional layers of jacket such that the recitation is met depending on the desired grip on the core, especially as Foote recites that 13 was added to 12 for additional grip (Col. 3 Lines 11-13)).
Regarding Claim 9, modified Foote teaches all the claimed limitations as discussed above in Claim 1.
Foote further teaches a constriction zone at the first controlled failure point having a reduced diameter relative to a portion of the outer jacket surrounding the inner core when the rope is placed in tension (see Fig. 5 for constriction at 14 and therefore a reduced diameter; Col. 2 Lines 30-31 “Fig. 5 illustrates…core break” and therefore as a result of when rope is under tension; although Fig. 5 is for an embodiment only showing jacket 12, one of ordinary skill in the art would understand that Fig. 4 shows jacket 13 being an appropriately sized “duplicate” of jacket 12, and therefore would still understand how the recitation applies to Fig. 4 embodiment and still meet the recitation and therefore would still meet the recitation).
Regarding Claim 10, modified Foote teaches all the claimed limitations as discussed above in Claim 9.
Foote further teaches a constriction angle at a first segmented end of the inner core (see Fig. 5; inasmuch as there is constriction at a first segmented end, there is a constriction angle),
wherein the constriction angle effectuates the outer jacket to engage the first segmented end of the inner core when the rope is placed in tension (see Fig. 5 for jacket engaging first segmented end, especially in light of Col. 3 Lines 12-13 “tight grip by the jacket 12 on the core 11”; although Fig. 5 is for an embodiment only showing jacket 12, one of ordinary skill in the art would understand that Fig. 4 shows jacket 13 being an appropriately sized “duplicate” of jacket 12, and therefore would still understand how the recitation applies to Fig. 4 embodiment and still meet the recitation).
Regarding Claim 21, modified Foote teaches all the claimed limitations as discussed above in Claim 1.
Foote further teaches at least one center fiber, wherein the inner core overlays the at least one center fiber (see Figs. 4 and 5; wherein there is a center fiber within core 11; Col. 2 Line 37 "core 11 is formed of strands of material"; see Table for further indication of fiber).
Regarding Claim 30, modified Foote teaches all the claimed limitations as discussed above in Claim 1.
Foote further teaches an elongation of the outer jacket at the controlled failure point in response to a force applied to the rope and the inner core does not resist said elongation (see Fig. 5 for elongation at 14, furthermore in light of Col. 2 Lines 45, 51-52 “jacket 12 is formed from…material…providing…an elongation of from 9 to 66 percent”; wherein Fig. 5 shows that inner core did not resist the elongation inasmuch as the jacket can elongate at the failure point in response to force; although Fig. 5 is for an embodiment only showing jacket 12, one of ordinary skill in the art would understand that Fig. 4 shows jacket 13 being an appropriately sized “duplicate” of jacket 12, and therefore would still understand how the recitation applies to Fig. 4 embodiment and still meet the recitation),
wherein the force to effectuate the elongation of the outer jacket at the controlled failure point is lower than a second force that would cause the mooring loop to yield and elongate if both the inner core and the outer jacket were continuous (Col. 2 Line 37, 43-44  “core 11 is formed of…material…which has an elongation of from 0.8 to 23.5 percent”; Col. 2 Lines 45, 51-52 “jacket 12 is formed from…material…providing…an elongation of from 9 to 66 percent”; as such, elongation of the outer jacket at the failure point 14, inasmuch as failure point 14 only contains the outer jacket, would be higher than that of the strand wherein there is both outer jacket and core, wherein Fig. 4 shows 13 being a duplicate of 12, especially as the core is recited as less elongating; similarly as aforementioned, although Fig. 5 is for an embodiment only showing jacket 12, one of ordinary skill in the art would understand that Fig. 4 shows jacket 13 being an appropriately sized “duplicate” of jacket 12, and therefore would still understand how the recitation applies to Fig. 4 embodiment and still meet the recitation).

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al (USPN 4321854), herein Foote, in view of Dow et al (USPN 8448555), herein Dow, as applied to Claim(s) 1-3, 9, 10, 21, 30 above, further in view of Wetzels et al (USPN 11181169), herein Wetzels.
Regarding Claim 4, modified Foote teaches all the claimed limitations as discussed above in Claim 1.
Foote does not explicitly teach a splice connecting first and second ends of the rope to form a continuous loop.

Wetzel teaches a splice connecting first and second ends of the rope to form a continuous loop (see Fig. for loop; Col. 4 Lines 40-44 "spliced…end connection of both ends of the strand are not needed to prevent slipping, since the entire link forms a whole splice in its own, but can be still applied to prevent any slipping at all"; Col. 8 Lines 42-43 "at least 2 terminal ends of the at least one braided...primary strand are connected together with a splice").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foote’s loop with a splice in order to increase stability of the loop and/or reduce any unintentional slippage of braided strands in the jacket (Col. 8 Lines 49-51).
Regarding Claim 5, modified Foote teaches all the claimed limitations as discussed above in Claim 4.
Modified Foote further teaches a position of the first controlled failure point located a distance from the splice (regardless of what the value of the actual distance is, the recitation is met, as zero is a distance, and modified Foote already taught the failure point and splice),
wherein the first controlled failure point is located between first and second ends of the mooring loop (inasmuch as the ends define the rope and the failure point is on the rope, the failure point is between first and second ends, see also Foote Fig. 5).

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al (USPN 4321854), herein Foote, in view of Dow et al (USPN 8448555), herein Dow, and Wetzels et al (USPN 11181169), herein Wetzels, as applied to Claim(s) 4, 5 above, further in view of Hurwitz (USPN 8197074).
Regarding Claim 6, modified Foote teaches all the claimed limitations as discussed above in Claim 4.
Foote does not explicitly teach a plurality of coils defined by the continuous loop,
wherein the plurality of coils define first and second ends of the mooring loop,
wherein the first controlled failure point is located between the first and second ends of the mooring loop along one of the coils in the plurality of coils.

Hurwitz teaches a plurality of coils defined by the continuous loop (see Fig. 1A for coils on continuous loop; abstract "rope floats on water"; abstract "rope wound buoy"; Col. 1 Lines 9-11 "rope that…can be thrown in the water"; see Fig. 3; Col. 16 Lines 13-14 "foam core 31...partially braided at 32 with...tapes"),
wherein the plurality of coils define first and second ends of the loop (see Fig. 4B for ends),
wherein the first controlled failure point is located between the first and second ends of the loop along one of the coils in the plurality of coils (inasmuch as the ends define the rope and the controlled failure point is along the rope, recitation is met).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foote’s mooring loop, as provided by Dow, to be of a plurality of coils as taught by Hurwitz as Hurwitz shows it is known that water-related applications may coil such as during storage based on length for ease of use. 
Regarding Claim 7, modified Foote teaches all the claimed limitations as discussed above in Claim 6.
Modified Foote further teaches wherein the splice is located at the first end of the mooring loop and adapted to contact a bollard ensure uniform stretch to each portion of rope extending laterally from the splice (inasmuch as the term “first end” is broad and can encompass a portion of the mooring loop, the location of the splice can be considered located at the first end; modified Foote teaches the splice and first end which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting a bollard as recited, especially as the materials in the portions of rope are the same and therefore can ensure uniform stretch).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim(s) 8, 22-29 is/are further objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, none of the prior art of record discloses a yield strength at the first controlled failure point being 50% to 90% the yield strength of the portion of rope that contains both the outer jacket and the inner core, in conjunction with the other structural limitations, as set forth in the claim.  The use of a rope with outer jacket and inner core having a controlled failure point is known in the art of rope, but the specific yield strength comparison claimed by the applicant is novel.  Specifically, prior art Foote discloses a rope with outer jacket and inner core as recited in the application.  Prior art Foote also discloses that there can be a controlled failure point 14 on the rope when the rope breaks.  However, none of the prior art discloses, teaches, or suggests actual values to the yield strength of portion 14 of Foote, let alone comparing such a value to that of portions of Foote that have core 11 and jacket 12, 13, especially as Foote does not have an intentional gap in the unbroken rope.  To modify Foote as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 22, none of the prior art of record discloses wherein the inner core is composed of 150% elongation polyester fiber, in conjunction with the other structural limitations, as set forth in the claim.  The use of polyester fiber is known in the art of rope, wherein it is known that polyester has a 150% elongation (prior art Langanke et al USPN 3837156), but the specific use of the polyester fiber for the inner core in conjunction with the rest of the structural limitations of Claim 1, such as the controlled failure point, as claimed by the applicant is novel.  Specifically, prior art Foote discloses an inner core for fishing line as recited in the application.  Prior art Yutori (USPN 5303498) also discloses utilizing polyester in a fishing line.  However, none of the prior art discloses, teaches, or suggests that the polyester with 150% elongation polyester fiber would be utilized for the inner core.  To interchangeably modify Foote such that its inner core is of 150% elongation polyester fiber merely because it is known to have such a material in fishing line as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case, especially as Foote specifically teaches that the inner core should be of a material with an elongation no more than 23.5% (Col. 2 Lines 39-45).
Regarding Claim 23, none of the prior art of record discloses an inner core with twenty-four ends of 700 denier yarn, in conjunction with the other structural limitations such as inner jacket, core and controlled failure point, as set forth in the claim.  The use of a multi-end inner core with denier is known in the art of rope, but the specific ends and denier amount (and therefore thickness) as claimed by the applicant is novel.  Specifically, prior art Foote discloses an inner core and jacket as recited in the application.  Prior art Foote also discloses an inner core with more than one end having 200 denier yarn (see Table in Cols. 5-8).  However, none of the prior art discloses, teaches, or suggests that Foote’s core would have 24 ends of 700 denier yarn.  To modify Foote, which is a fishing line, to suddenly be as thick as twenty-four ends of 700 denier yarn as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 24, none of the prior art of record discloses at least wherein the inner core includes yarn that are each twisted, in conjunction with the rest of the structural limitations, as set forth in the claim.  The use of twisted inner core is known in the art of rope, but the specific twisted inner core in the context of a rope with controlled failure point related to an outer jacket and inner core as claimed by the applicant is novel.  Specifically, prior art Foote discloses a jacket and inner core with controlled failure point as recited in the application.  Prior art Turner (GB 319964) also discloses an inner core with twisted strands.  However, none of the prior art discloses, teaches, or suggests that the inner core of Foote could be modified with the twisted strands of Turner, especially when Foote is clearly parallel, untwisted strands while Turner is twisted strands merely laid parallel, without good reason to modify.  Neither can Turner be utilized as a primary reference to be modified with Foote as Foote’s controlled failure point is due to materials, and Turner does not have the same materials.  To interchangeably modify Foote with Turner or Turner with Foote such that the inner core is of twisted strands as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claims 25-29, the reasons for allowable subject matter are similar to that indicated for Claim 24, at least for claiming a plurality of twisted yarns forming the inner core.
Claim 29 is further indicated with allowable subject matter for depending on Claim 28 which has been indicated with allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Honda, deceased, et al (USPN 4677818), Jessup et al (USPN 10745855) directed to braided jacket with non-braided core; Peterson (USPN 3183658), Finn (USPN 3355542) directed to a splice in a conductor; Mima (USPN 4445317) directed to a splice; Hara (USPN 4412474) directed to 3-layer-braided mooring rope; Choi (KR 200475026) directed to a 2-layer-braided mooring rope; Schuster et al (USPN 4195549) directed to strand core with two braided jackets; Cousin (FR 1520698), Jung (KR 201100800010) directed to braid angles; Repass (USPN 4170921) directed to twisted inner core; Coffey et al (USPN 11229432) directed to twisted jacket; Jahn et al (US Publication 2021/0362808) directed to center fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732